Name: Commission Regulation (EEC) No 2629/82 of 30 September 1982 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 279 /36 Official Journal of the European Communities 1 . 10 . 82 COMMISSION REGULATION (EEC) No 2629/82 of 30 September 1982 fixing the rate of the additional aid for dried fodder force should be altered as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1433/82 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 2384/82 (3) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2384/82 and Article 104 of the Act of Accession of Greece to the information at present available to the Commis ­ sion that the amount of the additional aid at present in The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 October 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30 . 5 . 1978 , p . 1 . ( 2) OJ No L 162, 12 . 6 . 1982, p . 32. (3 OJ No L 255, 1 . 9 . 1982, p . 38 . 1 . 10 . 82 Official Journal of the European Communities No L 279/37 ANNEX to the Commission Regulation of 30 September 1982 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 October 1982 to dried fodder (ECU/ tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 33-009 26-899 16-505 13-450 Additional aid in case of advance fixing for the month of : (ECU/ tonne) November 1982 December 1982 January 1983 February 1983 March 1983 32-609 32-541 28-864 28-864 28-864 26-499 26-431 22-754 22-754 22-754 16-305 16-271 14-432 14-432 14-432 13-250 13-216 11-377 11-377 11-377